IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,392



                EX PARTE GEORGE DERRICK HARRISON, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 23705 IN THE 278th DISTRICT COURT
                          FROM WALKER COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to thirty years’ imprisonment. The Tenth Court of Appeals affirmed his

conviction. Harrison v. State, No. 10-07-00253-CR (Tex. App.–Waco, delivered June 3, 2009, no

pet.).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this
                                                                                                   2

application to the trial court for findings of fact and conclusions of law.

       The trial court held a live evidentiary hearing where counsel was given the opportunity to

respond to Applicant’s claim. Based on testimony provided at the hearing, the trial court has entered

findings of fact and conclusions of law that appellate counsel failed to timely notify Applicant that

his conviction had been affirmed. The trial court recommends that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Tenth

Court of Appeals in Cause No. 10-07-00253-CR that affirmed his conviction in Case No. 23705

from the 278th Judicial District Court of Walker County. Applicant shall file his petition for

discretionary review with the Tenth Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: August 25, 2010
Do not publish